William A. Engelhart                                                                  12/5/2019
Associate
+1.212.309.6661
william.engelhart@morganlewis.com



December 4, 2019


Via ECF                                         Application GRANTED. SO ORDERED.
                                                Dated: December 5, 2019
The Honorable Stewart D. Aaron
United States District Court
 For the Southern District of New York
500 Pearl Street, Room 1970
New York, NY 10007


Re:      Thorne v. Tory Burch LLC, 1:19-cv-10403-JPO-SDA
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Aaron:

We represent defendant Tory Burch LLC (“Defendant”) in the above-referenced action. Pursuant to
Rules I(A) and I(D) of Your Honor’s Individual Practices, we write with the consent of counsel for
plaintiff Braulio Thorne (“Plaintiff”), respectfully to request that the Court extend Defendant’s time
to respond to the Complaint from December 6, 2019 to January 7, 2020. This is Defendant’s first
request for an extension of time to file a response to the Complaint.

In support of this request, counsel for Defendant states that it recently has been engaged in this
matter and needs time to become familiar with the relevant facts and allegations. As noted above,
Plaintiff’s counsel consents to this request. If granted, this extension will not affect any other date
scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ William A. Engelhart
William A. Engelhart

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060             +1.212.309.6000
                                                    United States                       +1.212.309.6001
